            Case 1:20-cv-00465-LJV Document 6 Filed 04/30/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 CHANDANI JITENDRABHAI BHATT,

                Petitioner,
                                                        20-CV-465
       v.                                               DECISION & ORDER

 JEFFREY SEARLS, in his official capacity
 as Administrator, Buffalo Federal
 Detention Facility, et al.,

                Respondents.



      The petitioner is a civil immigration detainee currently held under 8 U.S.C. § 1231

at the Buffalo Federal Detention Facility in Batavia, New York, who asks for habeas

corpus relief, including an injunction releasing her. See Docket Item 1. The petitioner

claims that her continued detention during the COVID-19 pandemic is “tantamount to

material punishment” and violates “her right to reasonable safety under the Fifth

Amendment.” Docket Item 1 at 13. She also argues that her “continued detention

beyond the 90 day removal period is unlawful” because “actual removal is not possible

due to the COVID-19 pandemic[’s] impact on travel and travel document production.”

Id. at 14. Because the petitioner labeled her submission “PETITION for Writ of Habeas

Corpus and Expedite,” see Docket Sheet at Docket Item 1 (emphasis in original), the

Court treated her petition as also requesting a temporary restraining order and ordered

an expedited briefing schedule.
           Case 1:20-cv-00465-LJV Document 6 Filed 04/30/20 Page 2 of 5




       On April 27, 2020, the government filed a motion to dismiss. Docket Item 3. On

April 28, 2020, Bhatt responded. Docket Item 4. The Court held oral argument on April

29, 2020, and reserved decision. Docket Item 5.

       For the reasons that follow, this Court grants the government’s motion to dismiss.

Docket Item 3. The Court dismisses Bhatt’s petition, Docket Item 1, without prejudice to

her renewing it after her detention under § 1231 has lasted longer than six months if she

can “provide[ ] good reason to believe that there is no significant likelihood of removal in

the reasonably foreseeable future.” See Zadvydas v. Davis, 533 U.S. 678, 701 (2001).


                                      DISCUSSION


       In Zadvydas, the Supreme Court held that detention of an alien for up to six

months after a final order of removal is “presumptively reasonable.” 533 U.S. at 701.

“After this 6-month period,” the Court explained, “once the alien provides good reason to

believe that there is no significant likelihood of removal in the reasonably foreseeable

future, the [g]overnment must respond with evidence sufficient to rebut that showing.”

Id.

       Here, the parties agree “that it has not been six months since [Bhatt’s] removal

order [became] administratively final.” Docket Item 4 at 2. 1 Thus, the government

argues, Bhatt’s petition is premature under Zadvydas. Docket Item 3-1 at 6-8.

       Bhatt counters that she was entitled to a custody review under 8 C.F.R. § 241.4

once her detention under § 1231 reached 90 days. Docket Item 4 at 3. But she has not


       1
       Bhatt argues that her removal order became final on December 26, 2019,
whereas the government argues that it did not become final until January 25, 2020.
See Docket Item 4 at 2. Either way, six months have not yet elapsed.

                                             2
            Case 1:20-cv-00465-LJV Document 6 Filed 04/30/20 Page 3 of 5




received such a review, she says, and the government therefore is “denying her the

procedural protections afforded by regulation and violating her right to due process.” Id.

As a result, her petition “is not premature.” Id.

       Bhatt further argues that “she has rebutted the presumption that her detention

does not violate her substantive due process right to liberty as well as her procedural

due process rights.” Id. at 7. More specifically, she contends that “the shut downs and

travel restrictions related to the COVID-19 pandemic have rendered her removal no

longer reasonably foreseeable in the absence of a travel document and a means of

transportation.” Id.


I.     BHATT WAS NOT ENTITLED TO A 90-DAY CUSTODY REVIEW UNDER 8
       C.F.R. § 241.4

       At oral argument, the government asserted that Bhatt was not entitled to a 90-

day custody review because she is subject to expedited removal under 8 C.F.R.

§ 235.3, which states:

               An alien whose inadmissibility is being considered under this
               section or who has been ordered removed pursuant to this
               section shall be detained pending determination and
               removal, except that parole of such alien, in accordance with
               section 212(d)(5) of the Act, may be permitted only when the
               Attorney General determines, in the exercise of discretion,
               that parole is required to meet a medical emergency or is
               necessary for a legitimate law enforcement objective.

Id. § 235.3(b)(2)(iii). The government also explained that Bhatt was denied parole—the

only mechanism under which she could be released under § 235.3—on Monday, April

27, 2020.

       In response, Bhatt did not contest that she was subject to expedited removal.

Instead, she relied on § 235.3(b)(8), which provides that “[a]n alien ordered removed


                                              3
          Case 1:20-cv-00465-LJV Document 6 Filed 04/30/20 Page 4 of 5




pursuant to section 235(b)(1) of the Act shall be removed from the United States in

accordance with section 241(c) of the Act and 8 CFR part 241.” Thus, she contended,

the 90-day custody review under § 241.4 still applied to her.

      This Court finds that based on the language of § 235.3(b)(2)(iii)—“[a]n alien . . .

who has been ordered removed pursuant to this section shall be detained pending

determination and removal” except for “parole [that] is required to meet a medical

emergency or is necessary for a legitimate law enforcement objective” (emphasis

added)—Bhatt was not entitled to a 90-day custody review. That such an alien “shall be

removed from the United States in accordance with section 241(c) of the Act and 8 CFR

part 241,” id. § 235.3(b)(8) (emphasis added), does not contradict the mandatory

detention prescribed by § 235.3 during that removal process. 2


II.   BHATT’S PETITION IS PREMATURE UNDER ZADVYDAS

      This Court agrees with the government that because Bhatt is still within the

presumptively reasonable six-month detention period, her petition is premature. See

Ousman D. v. Decker, No. CV 20-2292 (JMV), 2020 WL 1847704, at *7 (D.N.J. Apr. 13,

2020) (“As for Petitioner’s argument that his likelihood of removal is unforeseeable, his

argument is premature as he has not yet met the six-month period of detention[ ] that

would trigger this inquiry under Zadvydas.”); Frederick v. Feeley, No. 19-CV-6090-FPG,

2019 WL 1959485, at *4 (W.D.N.Y. May 2, 2019) (dismissing petition as premature

where the petitioner “ha[d] not been detained beyond the presumptively reasonable




      2
         Of course, a detainee’s due process rights might mandate release
notwithstanding those regulations. But they do not do so under the circumstances here.

                                            4
             Case 1:20-cv-00465-LJV Document 6 Filed 04/30/20 Page 5 of 5




period of detention”). 3 Moreover, as the respondents’ counsel observed at oral

argument, by the time Bhatt’s detention reaches the six-month mark, it will be clearer

whether her removal is reasonably foreseeable in light of the COVID-19 pandemic.


                                         ORDER


         For the reasons explained above, the government’s motion to dismiss, Docket

Item 3, is GRANTED, without prejudice to Bhatt’s refiling her petition after her detention

under § 1231 has lasted longer than six months if she can “provide[ ] good reason to

believe that there is no significant likelihood of removal in the reasonably foreseeable

future.” See Zadvydas, 533 U.S. at 701.

         SO ORDERED.

Dated:          April 30, 2020
                Buffalo, New York

                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




         3
        This Court need not decide whether there are any circumstances in which an
alien could rebut the reasonable-detention presumption prior to the end of the six-month
period. The facts of this case do not constitute such circumstances.

                                             5
